Citation Nr: 0634384	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  04-43 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
postoperative arthrotomy of the right knee with removal of 
loose body and medial meniscectomy, secondary to old tear, 
mildly symptomatic, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for traumatic arthritis, right knee, with limitation 
of flexion.

3.  Entitlement to an initial evaluation in excess of 10 
percent for traumatic arthritis, right knee, with limitation 
of extension.

4.  Entitlement to an initial evaluation in excess of 10 
percent for mood disorder specified as depression.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Esquire

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to June 
1976.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to adverse rating decisions issued by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  

On an October 2004 VA Form 21-4138 received in December 2004, 
the veteran indicates that he suffers from arthritis in both 
wrists, which causes problems and requires wearing a brace on 
his right wrist.  It is unclear whether this statement was 
intended to be an informal claim for service connection, and 
the record does not suggest that the RO has addressed this 
issue.  Therefore, the matter is REFERRED to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
manifested by complaints of pain, occasional swelling, 
stiffness, flare-ups, and limitation of motion, but there is 
no objective evidence of ankylosis, instability or 
subluxation.  

2.  The extension of the veteran's right leg is not limited 
to 15 degrees or worse.

3.  The flexion of the veteran's right leg is not limited to 
30 degrees or worse.

4.  The veteran's service-connected mood disorder specified 
as depression causes occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, but does 
not cause occupational and social impairment with reduced 
reliability and productivity or deficiencies in most areas, 
or total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected postoperative arthrotomy of the right knee 
with removal of loose body and medial meniscectomy, secondary 
to old tear, mildly symptomatic, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5259 (2006).  

2.  The criteria for an initial rating in excess of 10 
percent for service-connected traumatic arthritis, right 
knee, with limitation of flexion, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2006).  

3.  The criteria for an initial rating in excess of 10 
percent for service-connected traumatic arthritis, right 
knee, with limitation of extension, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2006).  

4.  The criteria for the assignment of a 30 percent rating, 
and no higher, for service-connected mood disorder specified 
as depression, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2006).  

An evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Consideration must also be given to whether a "staged" 
rating - that is, ratings at different levels for periods of 
time - is appropriate, since this appeal involves the initial 
ratings assigned for service-connected traumatic arthritis, 
right knee, with limitation of flexion and extension, and 
mood disorder specified as depression.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The record, however, 
does not support the assignment of different percentage 
ratings for any of these disabilities during the period in 
question.  

I.	Increased rating for right knee disabilities

Service connection for postoperative arthrotomy of the right 
knee with removal of loose body and medial meniscectomy, 
secondary to old tear, mildly symptomatic, was granted with a 
10 percent disability evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259, effective June 3, 1976.  See 
October 1976 rating decision.  This rating is now protected.  
See 38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b) 
(2006); October 1976, May 1996, January 2004, February 2006 
rating decisions.  A separate rating for traumatic arthritis 
of the right knee was granted with a 10 percent evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
effective September 15, 2003.  The 10 percent evaluation was 
assigned because there was x-ray evidence of arthritis, but 
the veteran's flexion was only slightly limited and, thus, 
noncompensable.  See January 2004 rating decision.  This 
rating was subsequently recharacterized as traumatic 
arthritis, right knee, with limitation of flexion under 
Diagnostic Codes 5010-5260; an additional 10 percent 
evaluation was assigned for traumatic arthritis, right knee, 
with limitation of extension, pursuant to Diagnostic Codes 
5010-5261, effective September 3, 2005.  See February 2006 
rating decision.  

The veteran contends that he suffers pain, stiffness and 
swelling in his knee which has grown increasingly worse.  He 
asserts that prolonged standing, long walks, climbing up and 
down stairs, and long car rides worsen the pain.  He reports 
that he wears a knee brace and uses a cane because of his 
right knee.  He also reports that the pain affects both his 
work and his family life.  See statements in support of claim 
dated October 2003, October 2004 and March 2005; July 2006 
hearing transcript.  Several lay statements have been 
submitted in support of the claim, which all indicate 
continuing problems both generally and at work.  See October 
2003 statement from J. Shegog; statements received December 
2004 from I. Bonner, A. Cook, A. Cook, B. Handy, B. Prahl; 
statements received March 2005 from H. Tillmon, P. Page, L. 
Brown, R. McClain, J. Fleming, Jr., C. Gates and L. Vincent.  

The veteran has been seen frequently by the VA Medical Center 
(VAMC) in Memphis, Tennessee and has undergone two VA 
compensation and pension (C&P) joints examinations in 
connection with his claims for increased ratings.  During the 
October 2003 VA examination, the veteran reported that his 
symptoms worsen with prolonged periods of general activity, 
sitting, and walking up and down stairs.  Physical 
examination revealed normal tandem gait and negative 
McMurray, Lachman's, posterior drawer, and pivot-shift 
examinations.  There was no effusion and the knee was stable 
to varus and valgus stress, but some patellofemoral crepitus 
and some tenderness over his medial joint line was reported.  
The circumference of his right thigh and calf was found to be 
less than that of his left.  X-rays showed very mild 
degenerative changes of his patellofemoral joint; the medial 
and lateral compartments appeared intact with minimal to no 
arthritis present.  The veteran was able to fully extend his 
right knee and was able to flex it to 132 degrees, with no 
pain on range of motion testing reported.  

During the September 2005 VA C&P examination, the veteran 
reported that the worst pain is located about the medial and 
lateral joint lines and laterally over his proximal calf.  He 
indicated that he suffers swelling and stiffness, occasional 
popping-type symptoms, and occasional sensations of something 
stuck in his knee; he denied any instability, giving way 
sensation, or locking.  The veteran reported suffering 
flareups whenever he has to walk, stand or sit for long 
periods of time, which increases the pain, swelling and 
stiffness.  He also reported increasing trouble at his job 
due to knee pain.  Physical examination revealed that the 
veteran was able to ambulate with an antalgic gait favoring 
the right leg; no clonus, spasticity or gait instability was 
noted.  Mild 1+ effusion and tenderness along the medial and 
lateral joint lines, most prominently over the lateral aspect 
of his patellofemoral joint with a prominence in this area 
was reported.  The patella appeared wider on the right than 
the left, mostly because of this prominence.  The veteran was 
able to extend his right knee to 10 degrees and flex it to 
100 degrees; there was crepitans and he exhibited pain from 
90 to 110 degrees of flexion.  There was no instability to 
varus and valgus at 0 or 30 degrees, no instability to 
Lachman or anterior posterior drawer tests.  Pain was 
exhibited with McMurray's test, but no palpable click was 
appreciated.  The extensor mechanism was intact.  There was 
some mild atrophy around the vastus medialis oblique (VMO) 
region compared with the left side.  Strength of the right 
knee was 4+/5 with extension compared to 5/5 on the left.  
Following repetitive use, the veteran complained of pain but 
there was no decrease in the range of motion.  X-rays of the 
anterior-posterior (AP), lateral and sunrise views 
demonstrated some mild medial compartment narrowing on the 
standing views, as well as some osteophytes along the medial 
plateau and femoral condyle.  Osteophytes along the patella 
on the sunrise appeared to be a prominence or large 
osteophyte along the lateral aspect of the patella versus a 
loose body.  The examiner reported that the x-ray and 
clinical findings are consistent with osteoarthritis and that 
the veteran has pain on range of motion testing with some 
increased pain on repetitive use.  The examiner opined that 
it is conceivable that pain could further limit function, 
particularly after the veteran has been on his feet all day, 
but that it was not feasible to attempt to express any of 
this in terms of additional limitation of motion as these 
matters cannot be determined with any degree of medical 
certainty.  

The maximum rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5259 (2006) has been assigned for postoperative arthrotomy of 
the right knee with removal of loose body and medial 
meniscectomy, secondary to old tear, mildly symptomatic.  
This diagnostic code does not provide for a higher rating.  
While ratings higher than 10 percent are provided under 
Diagnostic Codes 5260 and 5261, the assignment of an 
increased rating is not warranted for traumatic arthritis 
with limitation of flexion and extension, as the veteran has 
not exhibited flexion limited to 30 degrees or extension 
limited to 15 degrees.  See VA C&P joints examination reports 
dated October 2003 (full extension; flexion to 132 degrees); 
and September 2005 (10 degrees of extension; flexion to 100 
degrees).

The Board must consider the other diagnostic criteria related 
to the knees and legs to determine whether increased ratings, 
or additional separate compensable ratings, are warranted.  
These diagnostic codes, however, are not applicable to the 
veteran's service-connected bilateral knee disabilities, as 
there is no evidence of ankylosis (Diagnostic Code 5256), 
recurrent subluxation or lateral instability (Diagnostic Code 
5257), dislocated semilunar cartilage with frequent episodes 
of "locking," pain and effusion into the joint (Diagnostic 
Code 5258), impairment of the tibia and/or fibula (Diagnostic 
Code 5262) or genu recurvatum (Diagnostic Code 5263).  See 
October 2003 and September 2005 VA C&P joints examination 
reports; November 2003 VA x-ray of the right knee; VA 
treatment records dated August 2000 to April 2002 and October 
2003 to December 2005.  

Consideration has been given to whether a higher rating is 
warranted for the service-connected knee disabilities on the 
basis of functional impairment and pain.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).  The veteran demonstrated pain from 90 to 110 
degrees of flexion during range of motion testing in 
September 2005.  The examiner opined, however, that although 
it is conceivable that pain could further limit function, 
particularly after the veteran has been on his feet all day, 
it was not feasible to attempt to express any of this in 
terms of additional limitation of motion as these matters 
cannot be determined with any degree of medical certainty.  
Based on these findings, the evidence does not support a 
higher rating based on functional limitation due to pain.  

II.	Increased rating for mood disorder specified as 
depression

Service connection for mood disorder specified as depression, 
as secondary to service-connected right knee disability, was 
granted with a 10 percent evaluation assigned under 38 C.F.R. 
§ 4.130, Diagnostic Code 9434, effective December 6, 2004.  
See June 2005 rating decision.  

The veteran underwent a VA C&P mental disorders examination 
in May 2005.  He arrived early for his appointment and was 
dressed in neat, clean-appearing, casual attire; his grooming 
and hygiene appeared good.  His speech was delivered in a 
moderate tone and pace and the content was rational and goal-
directed.  There was no evidence of tangentiality, loose 
associations, or flight of ideas, no delusional material was 
elicited, and his thoughts appeared well-formed and 
delivered.  He denied hallucinations; his mood was 
cooperative and congenial and his affect was congruent and 
ranged from euthymic to a warm smile.  He reported working 
full-time, spending most evenings watching television, 
occasionally attending church with his wife, and also 
reported enjoying crappie fishing as a hobby.  The examiner 
noted that the veteran reports symptoms of depression, which 
appear to be no more than mild in nature in terms of social 
and industrial impact.  The examiner also reported that the 
etiology of the veteran's depression appeared mixed, arising 
in part to his knee condition and in part to problems with 
his arm/hand and the resultant impact these problems have had 
on his work environment.  The examiner added that it would be 
impossible to parcel out how much is due to which condition 
because it would likely vary depending on which condition was 
bothering him on a given day.  The examiner assigned a range 
of 61-65, rather than a specific score, for the veteran's 
Global Assessment of Functioning (GAF).

The veteran has been seen frequently by the psychiatry and 
psychology departments at the Memphis VAMC both prior to and 
since his May 2005 VA examination.  During an October 2003 
initial psychology evaluation, he acknowledged having 
suicidal thoughts, but denied intent or plan.  He reported 
persistent feelings of sadness, anhedonia, difficulty 
sleeping, lack of energy, and a strong tendency to worry 
excessively, which often keeps him awake at night.  The 
interviewer indicated that the veteran's depression is 
exacerbated by a pattern of alcohol abuse.  Although the 
veteran reported feeling slightly less depressed during the 
course of treatment, the most recent evidence indicates that 
he still suffers disturbances in sleep, although he denied 
any suicidal or homicidal ideation; a GAF score of 45 was 
assigned.  See November 2005 psychiatry note.  


The veteran testified in July 2006 that he receives 
medication for his depression and that he is seen at the VAMC 
every three months, although he does call for an appointment 
on occasions when he feels worse.  He reported continuing 
problems sleeping at night, staying away from people, 
suffering from mood swings, and occasional family trouble as 
a result of his depression.  He indicated that his depression 
has caused problems at work because he is short with fellow 
employees and slips off the job for approximately two to 
three hour once per week due to his depression.  He added 
that he has been written up twice for poor performance.  

38 C.F.R. § 4.130, Diagnostic Code 9435 (2006) provides a 30 
percent rating for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  

Based on the evidence of record, to include the veteran's 
July 2006 testimony, the Board resolves all reasonable doubt 
in his favor by finding that the symptoms associated with his 
depression more nearly approximates the criteria for a 30 
percent rating under Diagnostic Code 9434.  See 38 C.F.R. § 
4.7.  Although the veteran testified that he was retiring 
effective November 1, 2006 and, presumably, will not suffer 
any further occupational impairment, the evidence of record 
indicates that the veteran's symptoms include depressed mood 
and chronic sleep impairment.  Furthermore, the most recent 
GAF score assigned corresponds to serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  See Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed., 1994 (DSM-IV).  

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Prior to the January 2004 rating decision that continued the 
10 percent evaluation for service-connected postoperative 
arthrotomy of the right knee with removal of loose body and 
medial meniscectomy, secondary to old tear, mildly 
symptomatic, the veteran was advised of the necessary 
evidence to substantiate his claim; that VA would assist him 
in obtaining additional information and evidence; and of the 
responsibilities on both his part and VA's in developing the 
claim.  See September 2003 letter.  He was later informed of 
the need to send any pertinent evidence in his possession in 
an October 2004 statement of the case (SOC).  The veteran was 
provided complete section 5103(a) notice regarding his claim 
for service connection for depression on a secondary basis in 
a February 2005 letter.  Although it was not until after the 
rating decision that is the subject of this appeal that the 
veteran was provided notice regarding an increased rating for 
depression, this issue stems from a NOD, which is subject to 
section 7105 procedures.  VAOPGCPREC 8-2003, 69 Fed. Reg. 
25180 (2004).  The Board is bound to follow this precedent 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).  As such, VA 
fulfilled its notification duties.  Quartuccio, 16 Vet. App. 
At 187.  The veteran was also provided notice of the 
appropriate disability rating and effective date of any grant 
of service connection in a June 2006 letter.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the relevant VA treatment records have been obtained 
and the veteran was afforded several VA examinations in 
connection with his claims.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.  In fact, the veteran has indicated that he has no 
further evidence to submit for either claim.  See December 
2005 statement; July 2006 transcript.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A rating in excess of 10 percent for postoperative arthrotomy 
of the right knee with removal of loose body and medial 
meniscectomy, secondary to old tear, mildly symptomatic, is 
denied.  

An initial evaluation in excess of 10 percent for traumatic 
arthritis, right knee, with limitation of flexion is denied.  

An initial evaluation in excess of 10 percent for traumatic 
arthritis, right knee, with limitation of extension is 
denied.  

A 30 percent rating for mood disorder specified as depression 
is granted, subject to controlling regulations governing the 
payment of monetary benefits.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


